Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks p. 22, filed 2/22/2022, with respect to the objections to the specification and objections to claims 1 and 3-7 have been fully considered and are persuasive.  The objections to the specification and objections to claims 1 and 3-7 have been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of
record fails to teach or fairly suggest a pump body of an oral irrigator including a cylindrical tube disposed on the plungers in the mount; a first silicon O-ring disposed on the linkage in a rear end of the cylindrical tube and having a front end adhered to the rear end of the cylindrical tube; a pump disposed at a front end of the cylindrical tube; a nozzle seat disposed at a front end of the pump; a first valve, a compression spring, and a second silicon O-ring disposed between the front end of the pump and the nozzle seat from rear to front sequentially; a nozzle extending from a front end of the nozzle seat; a lock plate for securing the nozzle to the nozzle seat; a third silicon O-ring and a fourth silicon O-ring disposed between the rear end of the nozzle seat and the lock plate from rear to front sequentially wherein the third silicon O-ring is fastened between the nozzle seat and the lock plate, the fourth silicon O-ring is secured onto the nozzle, and the fourth silicon O-ring is adhered to an inner surface of the lock plate; an inlet pipe disposed on a bottom of the pump; and a water outlet pipe disposed on a top of the pump and in combination with other limitations set forth in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772